Citation Nr: 0023294	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  The appellant, the veteran's sibling, was appointed 
his guardian by court order signed in May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.  

In a substantive appeal submitted in May 1999, the appellant 
requested a hearing before the Board on the veteran's claim.  
However, by a statement submitted in November 1999, the 
appellant requested a personal hearing before the RO instead 
of a Board hearing.  As the appellant's request for a hearing 
before the Board has been withdrawn, and the requested 
hearing before the RO has been conducted, the Board may 
proceed with appellate review.  38 C.F.R. § 20.702 (1999).

The appellant submitted or pursued several claims of service 
connection or entitlement to VA benefits on the veteran's 
behalf during the pendency of this appeal.  However, the 
issue listed on the title page of this decision is the only 
claim for which a notice of disagreement and timely 
substantive appeal have been submitted and which has been 
prepared for appellate review.  



FINDING OF FACT

No competent evidence has been submitted to indicate that the 
veteran has a psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record reflects that the veteran was 
hospitalized in service in early September 1943 for 
pneumonia, left lung.  He continued to complain of headaches, 
and was tremulous and tense.  He remained hospitalized 
through February 1944 with an additional diagnosis of 
psychoneurosis, anxiety state, mild.  He was discharged back 
to duty in late February 1944, and his status on discharge 
was "improved."  No psychiatric abnormality was noted 
during the separation examination conducted in November 1945.

In February 1986, the veteran submitted claims of entitlement 
to service connection for loss of hearing, arthritis, and 
"nervous problem."  However, the veteran did not respond to 
communications about the claim or otherwise pursue the claim.  
The claims file is devoid of any evidence that the veteran 
again contacted VA in any manner until May 1990.  At that 
time, he sought non-service-connected pension.  However, the 
veteran failed to pursue this claim.  

In July 1995, the veteran submitted a claim for non-service-
connected pension.  The report of VA examination conducted in 
September 1995 discloses that the veteran had worked in a 
variety of jobs, including as a cowboy and as a shepherd, 
from 1945 until 1985, when he began receiving Social Security 
benefits at age 62.  The examiner described the veteran as 
"mentally 'sharp' with normal emotional reactions, memory 
comprehension [sic] and behavior."  Diabetes, 
osteoarthritis, and cardiovascular disease, among other 
disorders, were identified, but no psychiatric diagnosis was 
assigned.

VA outpatient clinical records dated from September 1994 
through June 1995 disclose that the veteran was treated for a 
variety of disorders, primarily diabetes, but are devoid of 
any evidence that the veteran had a psychiatric disorder. 

Discharge summaries of VA hospitalizations in November 1997 
reflect that, after initial suspicions that the veteran had 
suffered a mild cerebrovascular accident (CVA), the veteran 
was found comatose and non-responsive in mid-November.  A 
massive CVA was diagnosed.  At the time of hospital discharge 
in late December 1997, the veteran was neurologically stable, 
was able to open his eyes, was able to blink, but was unable 
to follow commands.  He had undergone tracheostomy, and did 
not speak.  

In May 1998, the appellant submitted a claim for service 
connection for PTSD.  In support of this claim, the appellant 
submitted a statement from a former employer of the veteran.  
The former employer indicated that occasionally the veteran's 
mind would "go off," and the former employer related that 
the veteran had been "shell-shocked" during the war and had 
seen many fellow servicemembers killed.

The summary of a June 1998 to July 1998 VA hospitalization 
reflects that the 

veteran was admitted for neurologic rehabilitation 
assessment.  He would, at times, follow commands with his 
right arm and hand, although the responses to commands were 
inconsistent.  However, he was unable to follow commands 
relating to communication, and a non-verbal yes and no 
communication system could be established.  It was concluded 
that the veteran's communicative abilities remained non-
functional, and he was not a candidate for further 
rehabilitation.  

Clinical records of the veteran's care from January 1999 to 
January 2000 reflect that, at least on occasion, the veteran 
was able to communicate simple responses to questions from 
nursing staff about basic needs.

In statements, including those submitted in January 1999 and 
February 1999, and in testimony at a personal hearing 
conducted in January 2000, the appellant testified regarding 
various symptoms the veteran had displayed over the years, 
including startle reaction, impulsiveness, inability to stay 
in any location very long, an isolated lifestyle, and refusal 
to discuss the war.  The appellant testified to her belief 
that these symptoms indicated that the veteran had a 
psychiatric disorder as a result of his service, and that 
that disorder was most probably PTSD.  The appellant 
acknowledged that the veteran never sought treatment for a 
psychiatric disorder, and that no psychiatric disorder was 
medically diagnosed at any time.

A person who submits a claim for benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is defined as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  When a well-grounded claim has been 
presented, VA has a duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107(a).  In the absence of evidence of 
a well-grounded claim, the duty to assist the claimant is not 
triggered.  Morton v. West, 12 Vet. App. 477 (1999).

The evidence must satisfy three elements for the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  Alternatively, a claim may be well 
grounded by showing a link to service based upon the 
application of the rule for chronicity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 
488, 495-497 (1997).

Under 38 U.S.C.A. § 1110, proof of a presently existing 
disability resulting from service is required in order to 
merit an award of compensation.  In the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court of Appeals for Veterans 
Claims explained that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court held 
that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim. 

There is no medical evidence or opinion of record to show 
that the veteran currently has a diagnosis of any psychiatric 
disorder.  The evidence establishes that the veteran is 
incompetent, and essentially unable to communicate.  As the 
veteran's guardian, the appellant acknowledges that it would 
be very difficult to establish a psychiatric diagnosis at 
this time.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, and require medical 
evidence of a link between current symptoms and an in-service 
stressor; as well as credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).   

The appellant argues that the veteran was exposed to 
stressors in service, and has submitted statements, including 
from a former employer, relating symptoms the veteran 
displayed after service.  The appellant argues that the 
veteran's in-service diagnosis of psychoneurosis establishes 
that the veteran incurred a psychiatric disorder in service, 
and that his symptoms after service establish the chronicity 
of that disorder.  

However, as the appellant acknowledges, the veteran did not 
seek medical treatment after service for a psychiatric 
disorder, and no psychiatric disorder, to include PTSD, was 
ever medically diagnosed post-service.  There is no medical 
evidence of the psychiatric symptoms described in the lay 
statements and testimony.  There is no medical evidence or 
opinion that a psychiatric disorder was suspected prior to 
the veteran's massive CVA in November 1997.  As a result of 
that CVA, the veteran is essentially unable to communicate 
verbally.  Although the appellant argues that the veteran's 
current emotional responses to verbal communication establish 
that he continues to be disabled as a result of a psychiatric 
disorder manifested in service, there is simply no medical 
evidence or opinion to support the appellant's lay diagnosis.

As the appellant has been informed, including in the 
supplemental statement of the case issued in January 2000, 
lay testimony as to psychiatric symptomatology and 

possible diagnosis is not sufficient to establish a well-
grounded claim for a psychiatric disorder, as medical 
expertise is required to establish a diagnosis of a 
psychiatric disorder.  The appellant has not identified any 
additional evidence which might serve to well-ground the 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The 
appellant has indicated that no additional medical evidence 
is available, or if available, such evidence cannot be 
located without assistance from the veteran, and the veteran 
is currently unable to provide such assistance.  

Even though a psychiatric disorder was diagnosed in service, 
in the absence of any medical evidence or opinion that the 
veteran has a current psychiatric disorder or disability, the 
claim for service connection for a psychiatric disorder is 
not well-grounded.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

